Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stop buffers and locking devices of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Defrancq (US 7,971,906.) Regarding claim 1,  Defrancq teaches a ballasting device (D) for an agricultural vehicle, (see Figures 9 or 11) including a ballasting body (208); a first ballasting arm and a second ballasting arm (29 A and 29B in the embodiment of Figure 11, 25a and 25b in the embodiment of Figure 9, see also col. 5, lines 37-col. 6, lines 32); the first ballasting arm  and the second ballasting arm is pivotally mounted on the ballasting body about a respective first bearing axis and second bearing axis on a  respective one end (each of the arms 25a and 25b are pivotally mounted to 208 at protrusions 24a and 24b  see col. 5, line 65 and for the embodiment of Figure 11, each of arms 29a is also pivotally mounted on protrusions 24a and  by the second ballasting arm (see alternative positions shown in Figure 9 for first embodiment, and alternative positions shown in Figure 11 for second embodiment.) Regarding claim 2, the first and second bearing axes are parallel to each other (perpendicular to bar 208.) Regarding claims 3 -5 Defrancq teaches first and second bearing devices which are holding elements ((24a, 24b.) Regarding claim 6, in each of the embodiments of Figure 9 and Figure 11, the two ballasting arms are operatively connected together (via 28, and levers 27a, 27b, see also col. 6, line 5.)  Regarding claims 7 and 8, each of the levers 27a and 27b are active elements at the one end of the arms and they are operatively connected together (via cylinder 28.) Regarding claim 9, 28 is considered the first actuator and regarding claim 10, Defrancq teaches an embodiment that includes an actuator for each arm (see col. 6, lines 11-13.) Regarding claim 11, each of the embodiments include stop buffers (27ab, 27bb.) Regarding claim 14-19, , for those limitations not previously discussed Defrancq teaches an agricultural vehicle including a frame and a plurality of wheels (see col. 1, line 19, Figure 3.) The three point hitch is disclosed throughout, and at least col. 5, line 46. Regarding claim 20, all the limitations are discussed above, and it is noted that at least two actuators are included (two of hydraulic cylinders 28, col. 6, line 11.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim  13 is rejected under 35 U.S.C. 103 as being unpatentable over  Defrancq (US 7,971,906) in view of Gallina (EP 0 315 595 A2.) Defrancq is discussed above, and differs from the invention as claimed because the first and second ballasting weights are schematically shown and do not specifically teach that they are a plurality of individual weights. Gallina . 
Claim  12 is rejected under 35 U.S.C. 103 as being unpatentable over  Defrancq (US 7,971,906) in view of Cartechini (US 10,066,365 B2.) Please note that the following analysis is particularly directed to the embodiment disclosed in Figure 11 of Defrancq. Regarding claim 12, Defrancq is discussed above and differs from the invention as claimed because Defrancq does not teach that the first and second ballasting arms are telescoping ballasting arms. Cartechini is directed to a ballast manipulating system for a work vehicle and teaches that it is known to include a telescopic type arm (see col. 7, lines 62-67.)  , for the arm (50,54)  that is pivotally connected and manipulated. Based on the teaching of Cartechini, it would have been obvious to one having ordinary skill in the art before the filing date of the invention to modify the ballasting arms of Defrancq (Figure 11 embodiment) to be telescoping, in order to provide a further degree of adjustability for the ballasting weights, so as to accommodate vehicles of varying widths. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO 892 teach ballasting systems of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH ILAN whose telephone number is (571)272-6673.  The examiner can normally be reached on Monday-Friday, 9:00-530 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH ILAN/Primary Examiner, Art Unit 3616